DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0020562 A1.


Response to Amendment
The amendment filed 11/16/2021 has been entered:
Claim 1 – 15, 21 – 24, 26 – 28 and 30 remain pending in the application;
Claim 1, 9 and 26 are amended.

Applicant’s amendments to claim overcome each and every claim objections and 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 08/16/2021, the corresponding claim objections and 112(b) claim rejections are withdrawn.
Applicant’s amendments to claim DO NOT overcome the 112(a) claim rejections and introduce new grounds of 112(a) and 112(b) claim rejections.


Response to Arguments
Applicant's remarks filed on 11/16/2021 have been fully considered but they are not persuasive for the following reasons.

Applicant’s remarks with respect to the 112(a) claim rejections to claim 1 – 15, 21 – 24, 26 – 28 and 30 have been fully considered but they are not persuasive and/or the amendments render arguments moot in view of new grounds of rejection.

Regarding the 112(a) rejections with respect to independent claim 1 and 9, applicant amended the claim to include limitations “configured for use with an imaging system having a beam scanning probe at a known position”, “configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay and a relative position of the elongated body relative to the known position of the beam scanning probe”. Applicant submitted on p.8 – 10 that “In this case, Figures 2 and 3 and the corresponding disclosure at paragraphs [0043]- [0046] and [0057] fully support and describe the hardware and software functionality to determine which sensor received each measured signal by separating the measured signals based on the respective delay as required by the claims.”
Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, there is no disclosure in the specification related to the “known position” of the beam scanning probe. The corresponding disclosure is recited as: “When the needle 14 is slowly inserted into an imaging plane of an ultrasound transducer 
Second, the specification [0043] – [0046], [0057] and Fig.2, 3 do not provide the written description support for the limitation “configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay and a relative position of the elongated body relative to the known position of the beam scanning probe”. The corresponding disclosure in [0044] is recited as: “This delay is proportional to the distance between the sensor 110, 112 or 114 and a probe 120. The difference in this delay for a linear array is proportional to both the spacing A or B between the sensors 110, 112, 114 and an angle 122 of the needle 114 relative to the probe 120.” However, in the above disclosure and other paragraphs, the specification only describes the phenomenon of time delay caused by different sensor spacing but fails to disclose the utilization of “known position” of the probe in the signal separation. Knowing the angle between the probe and the elongated body does not 
Thus, applicant’s arguments regarding the 112(a) rejections with respect to independent claim 1 and 9 have been fully considered but they are not persuasive and the amendments to claims render arguments moot in view of new grounds of 112(a) rejections.


Applicant’s arguments with respect to the 103 claim rejections to claim 1 – 15, 21 – 24, 26 – 28 and 30 have been fully considered but they are not persuasive and/or the amendments render arguments moot in view of new grounds of rejection.

Regarding the 103 rejection to independent claim 1 and 9, applicant amended the claim to include limitations “configured for use with an imaging system having a beam scanning probe at a known position”, “configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay and a relative position of the elongated body relative to the known position of the beam scanning probe” and submitted on p.10 – 12 that “Applicant respectfully submits that this amendment overcomes the 35 U.S.C. 112 rejection as agreed during the Examiner Interview, and that the interpretation supporting the 35 
Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
Although the corresponding 112(b) claim rejections are withdrawn, the cited reference Bae still teaches the amended limitation. As shown in Fig.2, three values S0 Sn and Xn define the position of focal point to transducer element 0 and element n. Further, Bae explicitly teaches the proportional relationship as described in equation 2, ∆td=∆S/C0 (see Bae; Col.2, Ln.17 – 25; equation 1 and 2). As the sound source (focal point) to the transducer array is known according to S0 Sn and Xn, and the spacing between each transducer element (sensor) is manufactured and known, the signal acquired at each different time will only be directly related to each different transducer element (sensor). In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141. The limitation “which sensor received each measured signal” is a predictable result from the calculated sensor spacing distance, which can be calculated according to equation 2 from the recorded arrival delay time, and the values S0 Sn and Xn which define the position of focal point (source probe) to different sensors. Thus, Bae does teach the amended limitation.


Regarding the 103 rejection of all dependent claims, applicant’s remarks submitted on p.12 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 9. These remarks are not effective to overcome the rejections for the same reasons detailed above.

Overall, applicant’s remarks on p.8 – 12 have been fully considered but they are not persuasive and/or the amendments render arguments moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claim 1 – 15, 21 – 24, 26 – 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitations “configured for use with an imaging system having a beam scanning probe at a known position” and “configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay and a relative position of the elongated body relative to the known position of the beam scanning probe” in claim 1 and claim 9, the corresponding disclosure in the specification of present application about the probe position is recited as: “When the needle 14 is slowly inserted into an imaging plane of an ultrasound transducer (transmitter) or probe, at first only the sensor 10 at the tip of the needle 14 (distal-most sensor 10) will be in the imaging plane” in [0041]; “it can be assumed that the tip sensor signal is further away from the probe (transducer) then the hub side sensor signal” in [0042]; “This delay is proportional to the distance between the sensor 110, 112 or 114 and a probe 120. The difference in this delay for a linear array is 
In addition, the specification [0043] – [0046], [0057] and Fig.2, 3 do not provide the written description support for the limitation “configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay and a relative position of the elongated body relative to the known position of the beam scanning probe”. The corresponding disclosure in [0044] is recited as: “This delay is proportional to the distance between the sensor 110, 112 or 114 and a probe 120. The difference in this delay for a linear array is proportional to both the spacing A or B between the sensors 110, 112, 114 and an angle 122 of the needle 114 relative to the probe 120.” However, in the above disclosure and other paragraphs, the specification only describes the phenomenon of time delay caused by different sensor spacing but fails to disclose the utilization of “known position” of the probe in the signal separation. Knowing the angle between the probe and the elongated body does not necessarily setup the relative position of the probe to the elongated body as the elongated body moving through the image plane. Without knowing the position of the probe, it is unable to determine the relative distances with respect to three different sensors (this has already been illustrated on p.12 – 13 of Non-Final Office Action mailed on 08/16/2021, which will not be repeated here).
simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP 2161. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). 
Thus, the above amended limitation is NEW MATTER introduced in the amendment which does not have written description support.

Therefore, claim 1, 9 and all corresponding dependent claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 – 15, 21 – 24, 26 – 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “an imaging system” in claim 1 line 7, it is unclear the above imaging system is a newly introduced different imaging system or the same imaging system introduced in line 1 – 2.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above imaging system in claim 1 line 7 is interpreted as the same imaging system introduced in claim 1 line 1 – 2.

Regarding limitation “an imaging system” in claim 9 line 9 – 10, it is unclear the above imaging system is a newly introduced different imaging system or the same imaging system introduced in line 1 – 2.


Therefore, claim 1, 9 and all corresponding dependent claims rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway et al. (US 6,217,518 B1; published on 04/17/2001) (hereinafter "Holdaway"), in view of Bae et al. (US 6,305,225 B1; published on 10/23/2001) (hereinafter "Bae"), Sudol et al. (US 2002/0060508 A1; published on 05/23/2002) (hereinafter "Sudol"), and Wakabayashi et al. (US 2009/0058228 A1; published on 03/05/2009) (hereinafter “Wakabayashi”).

Regarding claim 1, Holdaway teaches a medical device ("FIG. 1 is a perspective view showing a partially assembled sheath 50." Col.8, Ln.45 - 58, Fig.1; "FIG. 3 is a perspective view showing the sheath 50 installed on a biopsy needle." Col.11, Ln.3 - 22, Fig.3) configured for use with an imaging system having a beam scanning probe at a known position (“An ultrasound scanner 20 is placed in the rectum 22 and positioned such that an image of the prostate 10 may be displayed …” Col.17, ln.21 – 44; since there is no disclosure to define the limitation “known position”, rectum 22 is interpreted as the known position), comprising:

a plurality of sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; Fig.2; "… the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22; Fig.3), the plurality of sensors being configured to generate signals in accordance with detected energy for an imaging system ("The first and second copolymer transducers 64′ and 64″ may be used to detect an ultrasound pulse from an ultrasound scanner." Col.10, Ln.45 – 62); and
the plurality of sensors connected in parallel to provide an array of sensors along the elongated body ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; See Fig.2; in electrical circuitry, it is considered as parallel connection layout with the common ground conductor); and
Holdaway fails to explicitly teach the plurality of sensor being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the sensors, and a single electrical trace connecting to each of the plurality of sensors and electronic circuitry, wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay and a relative position of the elongated body relative to the known position of the beam scanning probe. 
KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141. In this case, as shown in Fig.2 of Bae, three values S0 Sn and Xn define the position of focal point to transducer element 0 and element n. In addition Bae explicitly teaches the proportional relationship as described in equation 2, ∆tdn=∆Sn/C0, see Bae Col.2, Ln.29 - 33. As the sound source {focal point} to the transducer array is known according to S0 Sn and Xn, and the spacing between each transducer element {sensor} is manufactured and known, the signal acquired at each 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the signal processing algorithm based on delay time in each transducer element as taught by Bae. Doing so would make it possible to utilizing arrival delay time to convert the ultrasonic signals input "into an electrical signal in each transducer element" (see Bae; Col.1, Ln.34 - 63).
Holdaway in view of Bae fails to explicitly teach a single electrical trace connecting to each of the plurality of sensors and electronic circuitry.
However, in the same field of endeavor, Sudol teaches a single electrical trace connecting to each of the plurality of sensors ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A) and electronic circuitry (“Connector Layer 34 also provides the conductive paths necessary to connected the piezoelectric segments of each of the apertures to the Flex Circuits 56 b connecting to the Transmit/Receive Circuit {TRC}s 20, 26.” [0048]).

In addition, Wakabayashi teaches a plurality of sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body (“… eight transducer cells 100 linearly aligned in a longitudinal direction of the elongated region …” [0060]; Fig.5), the plurality of sensors being configured to generate signals in accordance with detected energy (“… the transducer cells 100 transmits and receives ultrasonic waves by vibration of a membrane 100 a …” [0066]) for an imaging system (“… including the transducer array 41 can acquire the three-dimensional ultrasonic images …” [0139); a electrical trace connecting to each of the plurality of sensors (“… all the lower electrodes 110 in the same transducer element 33 are electrically connected to the signal electrode pad 38 formed on the rear surface of the silicon substrate 101 through the lower electrode wiring 111 and the wafer through electrode 112.” [0070]), the plurality of sensors being connected in parallel to provide an array of sensors along the elongated body (“As shown in the equivalent circuit diagram in FIG. 6 …” [0088]; see the parallel connection in Fig.6).


Regarding claim 2, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the sensors ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62) include piezoelectric polymer sensors ("The present invention incorporates a copolymer material with piezoelectric properties such as polyvinylidene difluoride (PVDF), polyvinyl difluoride (PVF), or copolymers of vinylidene fluoride to act as an ultrasound transducer." Col.6, Ln.41 – 53).

Regarding claim 3, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein each of the plurality of sensor is conformally disposed around at least a portion of a circumference of the medical device ("In FIG. 3, the copolymer transducer 64 is installed in proximity to the distal end of the medical device 70." Col.11, Ln.3 - 22, see the ring shaped transducer 64 in Fig.3).

Regarding claim 4, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches a conductive 
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 5, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 4, and Holdaway further teaches wherein the conductive shield forms a common electrode for the plurality of sensors ("A common 

Regarding claim 6, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the elongated body includes a needle ("… a biopsy needle … the distal end of the medical device 70 …" Col.11, Ln.3 - 22, Fig.3).

Regarding claim 7, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the electrical trace is connected to a hub contact ("The signal conductor 54 is deposited over the insulating layer 66 forming the interior electrode of the copolymer transducer 64 and an electrical lead connecting the electrode to the terminal connector 60." Col.9, Ln.49 - Col.10, Ln.3; Fig.1A, 3), the hub contact providing an electrical contact that connects the electrical trace to the electronic circuitry ("The sheath 50 is coupled to the control unit by a length of shielded cable, twisted pair or other type of cable 74." Col.11, Ln.3 - 22, see the terminal 60 and connector 76 in Fig.3) configured to process and measure the signals received at the plurality of sensors ("A system of electrical circuitry is used to receive, interpret, and transmit electrical signals generated by the copolymer transducer on the sheath." Col.7, Ln.23 – 42).
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 8, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches wherein the electrical trace includes a deposited layer ("The signal conductor 54 is deposited over the insulating layer 66 … The ground conductor 62 is deposited over the insulating layer 66′ and copolymer transducer 64 …" Col.9, Ln.49 - Col.10, Ln.3).
In addition, Sudol further teaches the electrical trace is a single electrical trace ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 ..." [0060]; Fig.5A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting .


Claim 9, 10, and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe (US 2007/0276232 A1; published on 11/29/2007), Bae and Sudol.

Regarding claim 9, Holdaway teaches a medical device ("FIG. 1 is a perspective view showing a partially assembled sheath 50." Col.8, Ln.45 - 58, Fig.1; "FIG. 3 is a perspective view showing the sheath 50 installed on a biopsy needle." Col.11, Ln.3 - 22, Fig.3) configured for use with an imaging system having a beam scanning probe at a known position (“An ultrasound scanner 20 is placed in the rectum 22 and positioned such that an image of the prostate 10 may be displayed …” Col.17, ln.21 – 44; since there is no disclosure to define the limitation “known position”, rectum 22 is interpreted as the known position), comprising:
an elongated body ("… the distal end of the medical device 70." Col.11, Ln.3 - 22; see the main body of needle device in Fig.3);

the sensors being connected in parallel to form an array of sensors along the elongated body ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62; See Fig.2; in electrical circuitry, it is considered as parallel connection layout with the common ground conductor);
Holdaway fails to explicitly teach the sensors are three or more sensors conformally disposed on the elongated body at a plurality of longitudinal positions along the elongated body, the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the sensors, the three or more sensors being configured to generate signals in accordance with detected energy for an imaging system; and an electrical trace connected to the three or more sensors and electronic circuitry, wherein the electronic circuitry is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath comprising copolymer transducers as taught by Holdaway with the piezoelectric markers as taught by Towe. By including the piezoelectric marker in medical devices, it would be possible to "assist in locating or positioning medical devices within the body" (see Towe; [0048]).
Holdaway in view of Towe fails to explicitly teach that each of the plurality of spaces having a distance configured to cause a respective delay in signals measured at the sensors; and an electrical trace connected to the three or more sensors and 
However, in the same field of endeavor, Bae teaches the three or more sensors being spaced apart from adjacent sensors by a respective one of a plurality of spaces, each of the plurality of spaces having a distance ("Assuming that a distance between the central transducer element #0 and the transducer element #n in the array transducer is Xn …" Col.2, Ln.17 - 25) configured a respective delay in signals measured at the sensors ("... an arrival delay distance ΔSn is calculated as the following equation {1}." Col.2, Ln.17 - 25; "Also, an arrival delay time Δtdn of the n-th transducer element #n with respect to the central transducer element #0 is calculated as the following equation {2}. Δtdn = ΔSn/C0 {2}" Col.2, Ln.29 - 33); wherein the electronic circuitry (“… can be applied both the two-dimensional ultrasonic imaging system and the three-dimensional imaging system.” Col.5, Ln.50 – 59; the electronic circuitry is inherent component of ultrasound imaging system) is configured to determine which sensor received each measured signal by separating the measured signals based on the respective delay and a relative position of the elongated body relative to the known position of the beam scanning probe (In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. See MPEP 2141. In this case, as shown in Fig.2 of Bae, three values S0 Sn and Xn define the position of focal point to transducer element 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing unit for the signal generated by the copolymer transducer as taught by Holdaway with the signal processing algorithm based on delay time in each transducer element as taught by Bae. Doing so would make it possible to utilizing arrival delay time to convert the ultrasonic signals input "into an electrical signal in each transducer element" (see Bae; Col.1, Ln.34 - 63).
Holdaway in view of Towe and Bae fails to explicitly teach an electrical trace connected to the three or more sensors and electronic circuitry.
However, in the same field of endeavor, Sudol teaches an electrical trace connected to the three or more sensors ("… therein is illustrated a side sectional view of a Connection Assembly 48 … a single Conductive Layer 54 …" [0059]; "… that the single Conductive Layer 54 thereby provides both the conductive paths formerly 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors for connecting each transducers as taught by Holdaway with the single conductive layer in the connection assembly for connecting each elements as taught by Sudol. Doing so would make it possible to provide a thin structure that "the single Conductive Layer 54 thereby provides both the conductive paths formerly provided by Connector Layer 34 and the connections between the conductive paths and the Elements 10 formerly provided by the Vias 44 of the three layer Connection Assembly" (see Sudol; [0060]).

Regarding claim 10, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the sensors ("The sheath 50′ comprises a first and a second copolymer transducers 64′ and 64″." Col.10, Ln.45 - 62) include piezoelectric polymer sensors ("The present invention incorporates a copolymer material with piezoelectric properties such as polyvinylidene difluoride {PVDF}, polyvinyl difluoride {PVF}, or copolymers of vinylidene fluoride to act as an ultrasound transducer." Col.6, Ln.41 – 53).
In addition, Suorsa further teaches three or more sensors (“FIGS. 2 and 3 depict elongate body 12 having … are a plurality of transducer elements 28.” Col.3, Ln.13 – 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).

Regarding claim 12, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches a conductive shield disposed ("The ground conductor 62 is shown as printed or otherwise attached to the outer surface of the sheath body 52 but insulated from the signal conductor 54." Col.9, Ln.22 - 48) over the electrical trace on a dielectric material ("... insulating layer 66, such as formed from KAPTON polyimide film. ...The ground conductor 62 is deposited over the insulating layer 66′ …" Col.9, Ln.49 - Col.10, Ln.3; Fig.1A; polyimide film is a dielectric film).

Regarding claim 13, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 12, and Holdaway further teaches wherein the conductive shield forms a common electrode for the plurality of sensors ("A common ground conductor 62′ serves to ground both the first and second copolymer transducers 64′ and 64″." Col.10, Ln.45 – 62).

Regarding claim 14, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the elongated body includes a needle ("… a biopsy needle … the distal end of the medical device 70 …" Col.11, Ln.3 - 22, Fig.3).

Regarding claim 15, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches wherein the electrical trace is connected to a hub contact ("The signal conductor 54 is deposited over the insulating layer 66 forming the interior electrode of the copolymer transducer 64 and an electrical lead connecting the electrode to the terminal connector 60." Col.9, Ln.49 - Col.10, Ln.3; Fig.1A, 3), the hub contact providing an electrical contact that connects the electronic circuitry ("The sheath 50 is coupled to the control unit by a length of shielded cable, twisted pair or other type of cable 74." Col.11, Ln.3 - 22, see the terminal 60 and connector 76 in Fig.3) configured to process and measure the signals received at the three or more sensors ("A system of electrical circuitry is used to receive, interpret, and transmit electrical signals generated by the copolymer transducer on the sheath." Col.7, Ln.23 – 42).

Claim 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe, Bae and Sudol, as applied in claim 9, and further in view of Suorsa et al. (US 6,206,831 B1; published on 03/27/2001) (hereinafter “Suorsa”).


However, in the same field of endeavor, Suorsa teaches wherein each of the three or more sensors (“FIGS. 2 and 3 depict elongate body 12 having … are a plurality of transducer elements 28.” Col.3, Ln.13 – 35; see FOUR transducer elements 28 in Fig.2, 3) is conformally disposed about at least a portion of a circumference of the medical device (“Transducer elements 28 preferably comprise cylindrical transducer elements as best shown in FIGS. 4A-4B.” Col.5, Ln.36 – 53; see position of ring shaped transducer elements on flexible elongate body in Fig.2 and Fig.4B).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).

Regarding claim 26, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, and Holdaway further teaches an electrical insulator  (“A second insulating layer 66′ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the elongated body (see Fig.1A, insulating layer 66’ is over sheath body 52)
Holdaway in view of Towe, Bae and Sudol fails to explicitly teach the electrical insulator having a plurality of gaps along its length, wherein each of the three or more sensors is located at a respective one of the plurality of gaps.

It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Bae, Sudol and Wakabayashi, as applied in claim 1, and further in view of Suorsa.

Regarding claim 21, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, and Holdaway further teaches an electrical insulator  (“A second insulating layer 66′ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the elongated body (see Fig.1A, insulating layer 66’ is over sheath body 52)

However, in the same field of endeavor, Suorsa teaches an electrical insulator disposed over (“A plurality of insulators 40 are provided between transducer elements 28 ...” Col.3, Ln.13 – 35; Fig.2, 3) the elongated body (“… elongate body 12 …” Col.3, Ln.13 – 35; see position in Fig.2, 3), the electrical insulator having a plurality of gaps along its length (“A plurality of insulators 40 are provided between transducer elements 28 ...” Col.3, Ln.13 – 35; see the opening between 40 in Fig.3), wherein the each of the plurality of sensors is located at a respective one of the plurality of gaps (see Fig.3).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sheath with transducers as taught by Holdaway with the elongate body of ultrasound apparatus as taught by Suorsa. By applying insulator to separate the transducers, it would be possible “to insulate the transducer elements from the electrodes” (see Suorsa; Col.2, Ln.10 – 17).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Bae, Sudol, Wakabayashi and Suorsa, as applied in claim 21, and further in view of Adachi et al. (US 2008/0089181 A1; published on 04/14/2008) (hereinafter “Adachi”).


Holdaway in view of Bae, Sudol, Wakabayashi and Suorsa fails to explicitly teach an insulator and metallization layer disposed on the elongated body, the insulator and metallization layer forming an inner shield for the medical device, whereby the plurality of sensors are disposed over of the insulator and metallization layer, and are insulated from the elongated body.
However, in the same field of endeavor, Adachi teaches an insulator and metallization layer (“… a substrate 150 is an insulating substrate configured by an insulating material, and a grounding conductive layer 151 …” [120]; “The material configuring the grounding conductive layer 151 is not limited in particular, and it is possible to use a conventionally known conductive material. As the material, there are listed, for example, Cr, Ni, Cu, Ti, Sn, Pt, Au, W, Mo, Ta or the like.” [0123]; see Fig.3 and 15, substrate 150 and grounding layer 151 together form the claimed insulator and metallization layer) deposited on the elongated body (“… the ultrasonic transducer array 31 which is a two-dimensional ultrasonic transducer array is provided on the outer peripheral surface of the cylindrical FPC 35.” [0038]; see Fig.3 and 15; here the insulating substrate 150 is the rear surface of transducer 31 which is disposed on main body); the insulator and metallization layer forming an inner shield for the medical device (“In this way, the substrate 101 included in the ultrasonic transducer cell 100 is to shield the noise entering from the rear surface side …” [0085], “Further, the ultrasonic transducer cell according to the present embodiment is equivalent to an ultrasonic transducer cell obtained by replacing the substrate 101 configured by a conductive material with the grounding conductive layer 151 …” [0121]), whereby the plurality of sensors are deposited over of the insulator and metallization layer (“The same configuration as the ultrasonic transducer cell 100 of the first embodiment is layered on the grounding conductive layer 151.” [0121]), and are insulated from the elongated body (“… after the rear surface side of the insulating substrate 150 is fixed on the FPC …” [0124]). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer on the sheath body as taught by Holdaway with the grounding layer over insulating layer as taught by Adachi. Doing so would make it possible “to suppress the parasitic capacitance from being generated at the time when the conductive substrate is used as the wiring, and to thereby more efficiently perform the drive control of the ultrasonic transducer cell” (see Adachi; [0125]).


Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Bae, Sudol and Wakabayashi, as applied in claim 1, and further in view of Willis et al. (US 6,216,027 B1; published on 04/10/2001) (hereinafter "Willis").


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath with transducers as taught by Holdaway with the laminated layering arrangement for housing transducer cells as taught by Wakabayashi. Doing so would make it possible to “reduce the size of the apparatus” and “decrease the power consumption” (see Wakabayashi; [0090]).
Holdaway in view of Bae, Sudol and Wakabayashi fails to explicitly teach distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor.
However, in the same field of endeavor, Willis teaches distance between the tip sensor and the middle sensor is different than the distance between the middle sensor and the hub side sensor ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances of leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along 

Regarding claim 24, Holdaway in view of Bae, Sudol and Wakabayashi teaches all claim limitations, as applied in claim 1, except wherein distance between at least two of the plurality of sensors is not the same.
However, in the same field of endeavor, Willis teaches wherein distance between at least two of the plurality of sensors is not the same ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe, Bae, Sudol and Suorsa, as applied in claim 26, and further in view of Adachi.

Regarding claim 27, Holdaway in view of Towe, Bae, Sudol and Suorsa teaches all claim limitations, as applied in claim 26, and Holdaway further teaches another electrical insulator (“A final insulating layer 66″ …” Col.9, Ln.49 – Col.10, Ln.3) disposed over the electrical trace (see Fig.1A, insulating layer 66” is over conductor 56) and the electrical insulator (see Fig.1A, insulating layer 66” is over insulating layer 66’).
Holdaway in view of Towe, Bae, Sudol and Suorsa fails to explicitly teach an insulator and metallization layer disposed on the elongated body, the insulator and metallization layer forming an inner shield for the medical device, whereby the three or more sensors are disposed over of the insulator and metallization layer, and are insulated from the elongated body.
However, in the same field of endeavor, Adachi teaches an insulator and metallization layer (“… a substrate 150 is an insulating substrate configured by an insulating material, and a grounding conductive layer 151 …” [120]; “The material configuring the grounding conductive layer 151 is not limited in particular, and it is possible to use a conventionally known conductive material. As the material, there are listed, for example, Cr, Ni, Cu, Ti, Sn, Pt, Au, W, Mo, Ta or the like.” [0123]; see Fig.3 and 15, substrate 150 and grounding layer 151 together form the claimed insulator and metallization layer) deposited on the elongated body (“… the ultrasonic transducer array 31 which is a two-dimensional ultrasonic transducer array is provided on the outer to shield the noise entering from the rear surface side …” [0085], “Further, the ultrasonic transducer cell according to the present embodiment is equivalent to an ultrasonic transducer cell obtained by replacing the substrate 101 configured by a conductive material with the grounding conductive layer 151 …” [0121]), whereby the three or more sensors are deposited over of the insulator and metallization layer (“The same configuration as the ultrasonic transducer cell 100 of the first embodiment is layered on the grounding conductive layer 151.” [0121]), and are insulated from the elongated body (“… after the rear surface side of the insulating substrate 150 is fixed on the FPC …” [0124]). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layer on the sheath body as taught by Holdaway with the grounding layer over insulating layer as taught by Adachi. Doing so would make it possible “to suppress the parasitic capacitance from being generated at the time when the conductive substrate is used as the wiring, and to thereby more efficiently perform the drive control of the ultrasonic transducer cell” (see Adachi; [0125]).


Claim 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Holdaway in view of Towe, Bae and Sudol, as applied in claim 9, and further in view of Willis.

Regarding claim 28, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, except wherein distance between at least two of the three or more sensors is not the same.
However, in the same field of endeavor, Willis teaches wherein distance between at least two of the three or more sensors is not the same ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).

Regarding claim 30, Holdaway in view of Towe, Bae and Sudol teaches all claim limitations, as applied in claim 9, except wherein the three or more sensors further 
However, in the same field of endeavor, Willis teaches wherein the three or more sensors further comprise a tip sensor, a middle sensor and a hub side sensor (see Fig.5, the leftmost transducer 18a, middle transducer 18 and rightmost transducer 18), and distance between the tip sensor and the middle sensor is different than distance between the middle sensor and the hub side sensor ("The transducers 18 are spaced from one another along the catheter 20 {FIG. 3} by a distance of approximately 0.5-10 cm, and most preferably 1-3 cm." Col.7, Ln.35 - 43; see Fig.5, the distances of leftmost transducer 18a, middle transducer 18 and rightmost transducer 18).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transducers on medical device as taught by Holdaway with the transducers on catheter as taught by Willis. Doing so would make it possible to "form transducers spaced from one another along the catheter" (see Willis; Col.7, Ln.35 - 43) and "allow(s) the system to utilize the localization function using catheters which are already needed for the EP procedure. Thus, use of the system does not require the physician to use more catheters" (see Willis; Col.7, Ln.4 - 11).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zupkas (US 5,672,172; published on 09/30/1997) teaches a system determining relative position between an ultrasound probe and an inserted needle. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793